  Case 2:20-cv-00035-JRG Document 6 Filed 02/27/20 Page 1 of 2 PageID #: 46



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  (MARSHALL DIVISION)


 TACTUS TECHNOLOGIES, LLC,                          §
                                                    §
           Plaintiff,                               §
                                                    §   C.A. No. 2:20-CV-00035
 v.                                                 §
                                                    §   JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS CO., LTD.;                     §
 and SAMSUNG ELECTRONICS                            §
 AMERICA, INC.,                                     §
                                                    §
            Defendants.                             §


        JOINT MOTION TO EXTEND TIME TO ANSWER OR OTHERWISE
       PLEAD IN RESPONSE TO PLAINTIFF’S COMPLAINT AND WAIVER
                  OF FOREIGN SERVICE REQUIREMENT

       Plaintiff Tactus Technologies, LLC (“TACTUS”) and Defendants Samsung Electronics

Co., LTD and Samsung Electronics America, Inc. (“SAMSUNG”) jointly move the Court to

extend the time within which Defendants are required to answer or otherwise respond to

TACTUS’s Complaint in this action by 90 days, which would make the deadline June 4, 2020.

TACTUS and SAMSUNG agreed that SAMSUNG ELECTRONICS CO., LTD, which is a foreign

corporation located outside the United States, waives the service of process requirements under

Federal Rule of Civil Procedure 4(h) and 4(f)(1) and will not challenge service in exchange for the

90-day extension. Such a waiver and extension are made pursuant to Federal Rule of Civil

Procedure 4(d)(3), which grants foreign defendants 90 days to answer in exchange for waiving

service.




                                                1
  Case 2:20-cv-00035-JRG Document 6 Filed 02/27/20 Page 2 of 2 PageID #: 47



       Accordingly, the parties request that the Court grant the request for a 90-day extension for

the Defendants to answer. The parties do not make this motion for purposes of delay, but for good

cause such that the Court is not burdened with a procedural dispute.



Dated: February 27, 2020                             Respectfully submitted,

                                                     /s/ Jonathan H. Rastegar
                                                     Jonathan H. Rastegar
                                                     Texas Bar No. 24064043
                                                     T. William Kennedy Jr.
                                                     Texas Bar No. 24055771

                                                     BRAGALONE CONROY PC
                                                     2200 Ross Avenue
                                                     Suite 4500W
                                                     Dallas, TX 75201
                                                     Tel: (214) 785-6670
                                                     Fax: (214) 785-6680
                                                     jrastegar@bcpc-law.com
                                                     bkennedy@bcpc-law.com

                                                     Attorneys for Plaintiff
                                                     TACTUS TECHNOLOGIES, LLC



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who are

deemed to have consented to electronic service on this the 27th day of February, 2020.



                                                                    /s/ Jonathan H. Rastegar




                                                2
